        Case 3:21-cv-00280-JWD-RLB         Document 16      09/10/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

SKYLAR HILLS
                                                        CIVIL ACTION
VERSUS
                                                        NO. 21-280-JWD-RLB
OUR LADY OF THE LAKE HOSPITAL,
INC., ET AL.
                      RULING AND ORDER

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 15, 2021 (Doc. 14), to which no objection

was filed.

       IT IS ORDERED that Plaintiff’s Motion to Remand to State Court (Doc.8) is

GRANTED, and the action is REMANDED to the 19th Judicial District Court, East Baton

Rouge Parish, Louisiana.

       Signed in Baton Rouge, Louisiana, on September 10, 2021.


                                                 S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
